Exhibit 10.3

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as
of August 9, 2018, by and among Endologix, Inc., a Delaware corporation (the
“Company”), and Deerfield Private Design Fund IV, L.P., Deerfield Partners, L.P.
and Deerfield Private Design Fund III, L.P. (each individually, a “Lender” and
together, the “Lenders”).

WHEREAS:

A. In connection with the Facility Agreement, dated as of April 3, 2017, by and
among the Company, the Lenders, Deerfield International Master Fund, L.P. (the
“Prior Lender”), the other Loan Parties (as defined therein) and Deerfield
Private Design Fund IV, L.P., as agent for itself and the other Lenders (as the
same has heretofore been amended, modified, restated or otherwise supplemented,
the “Existing Facility Agreement”), (i) the Company issued the Initial Warrants
(as defined in the Amended Facility Agreement (as defined below)) to the Lenders
in the amounts described in the Existing Facility Agreement, each of which
Initial Warrants is exercisable into shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”); and

B. In connection with the Facility Agreement, the Company, the Lenders and the
Prior Lender executed and delivered that certain Registration Rights Agreement,
dated as of April 3, 2017 (the “Existing Registration Rights Agreement”).

C. Pursuant to the Existing Registration Rights Agreement, the Company filed
with the United States Securities and Exchange Commission (“SEC”) a Registration
Statement (File No. 333-217602) on Form S-3, which registered the resale of an
aggregate of 6,470,000 Common Shares issuable upon exercise of the Initial
Warrants and was declared effective by the SEC as of May 22, 2017 (the “Existing
Registration Statement”). On May 22, 2017, pursuant to Rule 424(b)(3) under the
Securities Act (as defined below), the Company filed a final prospectus as part
of the Existing Registration Statement (the “Initial Prospectus”). For the
avoidance of doubt, the Existing Registration Statements and the Initial
Prospectus constitute a Registration Statement and Prospectus (each as defined
in this Agreement), respectively, under this Agreement.

D. Effective as of January 1, 2018, the Prior Lender transferred and assigned
its Initial Warrants and its rights under the Existing Registration Rights
Agreement to Deerfield Partners, L.P. (the “Warrant Transfer”).

F. Contemporaneously with the execution of this Agreement, the Company, the
Lenders, the other Loan Parties (as defined therein) and Deerfield Private
Design Fund IV, L.P., as agent for itself and the other Lenders, are entering
into an Amended and Restated Facility Agreement, dated as of the date hereof (as
the same may hereafter be amended, modified, restated or otherwise supplemented
from time to time, the “Amended Facility Agreement”), which amends and restates
the Existing Facility Agreement in its entirety. All capitalized terms used and
not otherwise defined herein shall have the respective meanings set forth in the
Amended Facility Agreement.

G. The Amended Facility Agreement, among other things, provides for the issuance
of the Additional Warrants (as defined in the Amended Facility Agreement).

H. The parties hereto desire to amend and restate the Existing Registration
Rights Agreement to provide for certain changes relating to the issuance of the
Additional Warrants.



--------------------------------------------------------------------------------

I. To induce the Lenders to execute and deliver the Amended Facility Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “Securities Act”), and
applicable state securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Lenders hereby agree as follows:

1. DEFINITIONS.

a. As used in this Agreement, the following terms shall have the following
meanings:

(i) “Additional Filing Deadline” means, with respect to any Registration
Statements that may be required pursuant to Section 2(a)(ii), (A) the first date
or time that such Registrable Securities may then be included in a Registration
Statement if such Registration Statement is required because the SEC shall have
notified the Company in writing that certain Registrable Securities were not
eligible for inclusion on a previously filed Registration Statement, or (B) if
such additional Registration Statement is required for a reason other than as
described in (A) above, the twentieth (20th) day following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement is required.

(ii) “Additional Registration Deadline” means, with respect to any additional
Registration Statement(s) required pursuant to Section 2(a)(ii), the thirtieth
(30th) day following (A) the first date or time that such Registrable Securities
may then be included in a Registration Statement if such Registration Statement
is required because the SEC shall have notified the Company in writing that
certain Registrable Securities were not eligible for inclusion on a previously
filed Registration Statement, or (B) if such additional Registration Statement
is required for a reason other than as described in (A) above, the fortieth
(40th) day following the date on which the Company first knows, or reasonably
should have known, that such additional Registration Statement(s) is required.

(iii) “Investor” means any Lender and any transferee or assignee who agrees to
become bound by the provisions of this Agreement in accordance with Section 10
hereof.

(iv) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder, and any
successor statute.

(v) “FINRA” means the Financial Industry Regulatory Authority (or successor
thereto).

(vi) “Filing Deadline,” for the Registration Statement required pursuant to
Section 2(a)(i), shall mean September 6, 2018, and for each Registration
Statement required pursuant to Section 2(a)(ii) shall mean the Additional Filing
Deadline.

(vii) “Person” means and includes any natural person, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

(viii) “Prospectus” means (i) any prospectus (preliminary or final) included in
any Registration Statement (including the Initial Prospectus), as may be amended
or supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to such
prospectus, including post-

 

2



--------------------------------------------------------------------------------

effective amendments, and all material incorporated by reference in such
prospectus, and (ii) any “free writing prospectus” as defined in Rule 405 under
the Securities Act relating to any offering of Registrable Securities pursuant
to a Registration Statement.

(ix) “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415, and the declaration
or ordering of effectiveness of such Registration Statement by the United States
Securities and Exchange Commission (the “SEC”).

(x) “Registrable Securities,” for a given Registration, means (a) any shares of
Common Stock (the “Warrant Shares”) issued or issuable upon exercise of, or
otherwise pursuant to, the Warrants (without giving effect to any limitations on
exercise set forth in the Warrants), (b) any shares of capital stock issued or
issuable as a dividend on or in exchange for or otherwise with respect to any of
the foregoing, (c) any additional shares of Common Stock issuable in connection
with any anti-dilution provisions in the Warrants, (d) any other shares of
Common Stock issuable pursuant to the terms of the Warrants or this Agreement,
and (e) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to any of the
foregoing.

(xi) “Registration Deadline” shall mean, for purposes of the Registration
Statement required pursuant to Section 2(a)(i), the earlier of (i) the date that
is seventy-five (75) days after the date that the applicable Registration
Statement is actually filed or (ii) the date that is seventy-five (75) days
after the applicable Filing Deadline and, with respect to any Registration
Statement required pursuant to Section 2(a)(ii), the Additional Registration
Deadline.

(xii) “Registration Statement(s)” means any registration statement(s) of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
the Existing Registration Statement), all amendments and supplements to such
Registration Statement, including post-effective amendments, and all exhibits
to, and all material incorporated by reference in, such Registration Statement.

(xiii) “Rule 415” means Rule 415 under the Securities Act or any successor rule
providing for the offering of securities on a continuous basis

(xiv) “Warrants” means the Warrants (including, for the avoidance of doubt, both
the Initial Warrants and the Additional Warrants) issued by the Company pursuant
to the Existing Facility Agreement and the Amended Facility Agreement.

2. REGISTRATION.

a. MANDATORY REGISTRATION. (i) Following the Agreement Date, the Company shall
prepare, and, on or prior to the applicable Filing Deadline, file with the SEC a
Registration Statement (the “Mandatory Registration Statement”) on Form S-3 (or,
if Form S-3 is not then available, on such form of Registration Statement as is
then available to effect a registration of the Registrable Securities, subject
to the consent of the Investors, which consent shall not be unreasonably
withheld), covering the resale of all of the Registrable Securities that are not
at that time covered by the Existing Registration Statement (as then in effect
and available for resale of the Registrable Securities covered thereby), which
Registration Statement, to the extent allowable under the Securities Act and the
rules and regulations promulgated thereunder (including Rule 416), shall state
that such Registration Statement also covers such indeterminate number of
additional shares of Common Stock as may become issuable upon exercise of or
otherwise pursuant to the Warrants or the Warrant Shares to prevent dilution
resulting from stock splits, stock dividends, stock issuances or similar
transactions. The number of shares of Common Stock initially

 

3



--------------------------------------------------------------------------------

included in such Registration Statement shall be no less than the aggregate
number of Warrant Shares that are then issuable upon exercise of or otherwise
pursuant to the Warrants, without regard to any limitations on the Investors’
ability to exercise the Warrants. Each Registration Statement (and each
amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided to (and shall be subject to the
approval, which shall not be unreasonably withheld or delayed, of) the Investors
and their counsel prior to its filing or other submission.

(ii) If for any reason, despite the Company’s use of its best efforts to include
all of the Registrable Securities in the Registration Statement filed pursuant
to Section 2 (a)(i) above (and subject to Section 3(q) below), the SEC does not
permit all such Registrable Securities to be included in such Registration
Statement, or for any other reason any Registrable Securities are not then
included in a Registration Statement (including the Existing Registration
Statement), then the Company shall prepare, and, as soon as practicable but in
no event later than the Additional Filing Deadline, file with the SEC an
additional Registration Statement covering the resale of all Registrable
Securities not already covered by an existing and effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415.

(iii) Unless the SEC does not so permit or otherwise directed by the Buyers,
each Registration Statement filed pursuant to this Section 2(a) or Section 3(b)
shall include a combined prospectus for the resale of the Registrable Securities
registered by such Registration Statement, the Existing Registration Statement
and any other Registration Statement previously filed hereunder, and shall be
deemed a post-effective amendment to the Existing Registration Statement or,
other previously filed Registration Statement in accordance with Rule 429 under
the Securities Act.

b. PIGGY-BACK REGISTRATIONS. If at any time prior to the expiration of the
Registration Period (as hereinafter defined) the Company shall determine (i) to
file with the SEC a registration statement under the Securities Act relating to
an offering for its own account or for the account of any other holder of its
equity securities (other than securities being registered on Form S-4 or Form
S-8 or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans), and/or (ii) otherwise to effect an underwritten offering of any
securities of the Company of a type included in a then effective Registration
Statement, the Company shall send to each Investor written notice of such
determination and, if within fifteen (15) days after the effective date of such
notice, the Investor shall so request in writing, the Company shall include in
such Registration Statement and/or include in such underwritten offering, as
applicable, all or any part of such Investor’s Registrable Securities that the
Investor requests to be registered and/or included in the underwritten offering,
as applicable, except that if, in connection with any underwritten offering for
the account of the Company, the managing underwriter(s) thereof shall impose a
limitation on the number of Registrable Securities which may be included in such
offering because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such underwritten offering only such
limited portion of the Registrable Securities with respect to which the Investor
has requested inclusion hereunder as the underwriter(s) shall permit;

provided, however, that the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities to be sold for
the accounts of any holders of the Company’s equity securities which are not
entitled by contract to inclusion of such securities in an underwritten offering
or are not entitled to pro rata inclusion with the Registrable Securities; and

provided, further, however, that, after giving effect to the immediately
preceding proviso, any exclusion of Registrable Securities shall be made pro
rata with holders of other securities having the contractual right to include
such securities in such underwritten offering other than holders of securities
entitled to

 

4



--------------------------------------------------------------------------------

inclusion of their securities in such underwritten offering by reason of demand
registration rights. No right to registration of Registrable Securities under
this Section 2(b) shall be construed to limit any registration required under
Section 2(a) hereof. If an Investor’s Registrable Securities are included in an
underwritten offering pursuant to this Section 2(b), then such Investor shall,
unless otherwise agreed by the Company, offer and sell such Registrable
Securities in such underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this Agreement, on the same terms
and conditions as other shares of Common Stock included in such underwritten
offering. Notwithstanding anything to the contrary set forth herein, the rights
of the Investors pursuant to this Section 2(b) shall only be available in the
case of an underwritten offering or in the event the Company fails to timely
file, obtain effectiveness or maintain effectiveness of any Registration
Statement to be filed pursuant to Section 2(a) or Section 3(b) in accordance
with the terms of this Agreement.

3. OBLIGATIONS OF THE COMPANY. In connection with any registration of the
Registrable Securities hereunder, the Company shall have the following
obligations:

a. The Company shall prepare promptly, and file with the SEC as soon as
practicable after such registration obligation arises hereunder (but in no event
later than the applicable Filing Deadline), a Registration Statement with
respect to the Registrable Securities as provided in Section 2(a), and
thereafter use its reasonable best efforts to cause each such Registration
Statement relating to Registrable Securities to become effective as soon as
possible after such filing, but in any event shall use its reasonable best
efforts to cause each such Registration Statement relating to Registrable
Securities to become effective no later than the Registration Deadline, and
shall use its reasonable best efforts to keep each of such Registration
Statement and the Existing Registration Statement current and effective pursuant
to Rule 415 at all times after its effective date until such date as is the
earlier of (i) the date on which all of the Registrable Securities included in
such Registration Statement have been sold and (ii) assuming all of the Warrants
will be exercised pursuant to Cash Exercises (as defined in the Warrants), the
date on which all of the Registrable Securities included in such Registration
Statement (in the opinion of counsel to the Investors) may be immediately sold
to the public without registration or restriction (including without limitation
as to volume by each holder thereof), and without compliance with any “current
public information” requirement, pursuant to Rule 144 under the Securities Act
(the “Registration Period”), which Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein), except
for information provided in writing by an Investor pursuant to Section 4(a),
shall not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein, or necessary to make the statements
therein not misleading. In the event that Form S-3 is not available for the
registration of the resale of any Registrable Securities hereunder (but, for the
avoidance of doubt, without in any way affecting the Company’s obligation to
register the resale of the Registrable Securities on such other form as is
available, as provided in Section 2(a)), (i) the Company shall undertake to
file, within twenty (20) days of such time as such form is available for such
registration, a post-effective amendment to the Registration Statement then in
effect, or otherwise file a Registration Statement on Form S-3, registering such
Registrable Securities on Form S-3; provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement (or post-effective amendment) on Form S-3 covering such
Registrable Securities has been declared effective by the SEC, and (ii) the
Company shall provide that any Registration Statement on Form S-1 filed
hereunder shall incorporate documents by reference (including by way of forward
incorporation by reference) to the maximum extent possible.

b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with each Registration Statement as may be
necessary to keep each Registration Statement current and effective at all times
during the Registration Period, and, during the Registration Period, shall
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities of the

 

5



--------------------------------------------------------------------------------

Company covered by each Registration Statement until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in such
Registration Statement. Without limiting the foregoing, no later than August 17,
2018, the Company shall file with the SEC a prospectus supplement that
supplements the Initial Prospectus with such information as shall be necessary
to reflect the Warrant Transfer (including to provide that Deerfield Partners,
L.P. may resell the Registrable Securities underlying the Initial Warrants
pursuant to the Existing Registration Statement and the Initial Prospectus) and
the transactions contemplated by the Amended Facility Agreement, to include
updated information with respect to the Lenders to the extent provided by the
Lenders in accordance with this Agreement and to include such other information
as may be necessary to enable the Existing Registration Statement to be used for
resales of all of the Registrable Securities covered thereby. In the event that
on any Trading Day (as defined below) (the “Registration Trigger Date”) the
number of shares available under the Registration Statements filed pursuant to
this Agreement is insufficient to cover all of the Registrable Securities issued
or issuable upon exercise of or otherwise pursuant to the Warrants, including
any additional shares of Common Stock issued in connection with any
anti-dilution provisions contained in the Warrants, without giving effect to any
limitations on the Investors’ ability to exercise the Warrants, the Company
shall amend the Registration Statements, or file a new Registration Statement
(on the short form available therefor, if applicable), or both, so as to cover
the total number of Registrable Securities so issued or issuable (without giving
effect to any limitations on exercise contained in the Warrants) as of the
Registration Trigger Date as soon as practicable, but in any event within twenty
(20) days after the Registration Trigger Date. The Company shall use its best
efforts to cause such amendment and/or new Registration Statement to become
effective as soon as practicable following the filing thereof, but in any event
the Company shall cause such amendment and/or new Registration Statement to
become effective within sixty (60) days of the Registration Trigger Date or as
promptly as practicable in the event the Company is required to increase its
authorized shares. “Trading Day” shall mean any day on which the Common Stock is
traded for any period on the NASDAQ Global Select Market (the “NasdaqGS”), or if
not the NasdaqGS, the principal securities exchange or other securities market
on which the Common Stock is then being traded.

c. The Company shall furnish to each Investor and its legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC or
received by the Company, one copy of each Registration Statement and any
amendment thereto, each preliminary prospectus and prospectus and each amendment
or supplement thereto, and, each letter written by or on behalf of the Company
to the SEC or the staff of the SEC, and each item of correspondence from the SEC
or the staff of the SEC, in each case relating to such Registration Statement
(other than any portion of any thereof which contains information for which the
Company has sought or intends to seek confidential treatment, which contains or
reflects any material non-public information with respect to the Company or its
securities or which relates to Company matters that are in the reasonable
judgment of the Company not relevant to the Investor’s interests with respect to
the Registrable Securities), and (ii) such number of copies of a prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as an Investor may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Investor;
provided that the Company may determine in its reasonable judgment to provide
any such copies in electronic form only. The Company will promptly notify each
of the Investors by electronic mail of the effectiveness of each Registration
Statement or any post-effective amendment. The Company will promptly respond to
any and all comments received from the SEC, with a view towards causing each
Registration Statement or any amendment thereto (including any post-effective
amendment to the Existing Registration Statement) to be declared effective by
the SEC as soon as practicable and, as soon as practicable, but in no event
later than three (3) business days, following the resolution or clearance of all
SEC comments or, if applicable, following notification by the SEC that any such
Registration Statement or any amendment thereto will not be subject to review,
shall file a request for acceleration of effectiveness of such Registration
Statement to a time and date not later than two (2) business days after

 

6



--------------------------------------------------------------------------------

the submission of such request. No later than the first business day after such
Registration Statement becomes effective, the Company will file with the SEC the
final prospectus included therein pursuant to Rule 424 (or successor thereto)
under the Securities Act.

d. The Company shall use its reasonable best efforts to (i) register and
qualify, in any jurisdiction where registration and/or qualification is
required, the Registrable Securities covered by the Registration Statements
under such other securities or “blue sky” laws of such jurisdictions in the
United States as the Investors shall reasonably request, (ii) prepare and file
in those jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be reasonably
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be reasonably necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all other actions reasonably necessary or advisable to
qualify the Registrable Securities for sale in such jurisdictions; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to (x) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3(d),
(y) subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction.

e. As promptly as practicable after becoming aware of such event, the Company
shall notify each Investor that holds Registrable Securities of the happening of
any event, of which the Company has knowledge, as a result of which the
prospectus included in any Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and promptly prepare a supplement or amendment to any Registration
Statement to correct such untrue statement or omission, and deliver such number
of copies of such supplement or amendment to each Investor as such Investor may
reasonably request.

f. The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of any Registration
Statement, and, if such an order is issued, to obtain the withdrawal of such
order at the earliest possible moment and to notify each Investor that holds
Registrable Securities (and, in the event of an underwritten offering, the
managing underwriters) of the issuance of such order and the resolution thereof.

g. The Company shall permit a single firm of counsel designated by the Investors
(“Legal Counsel”) to review such Registration Statement and all amendments and
supplements thereto (as well as all requests for acceleration or effectiveness
thereof), a reasonable period of time prior to their filing with the SEC (not
less than five (5) business days but not more than eight (8) business days) and
not file any documents in a form to which Legal Counsel reasonably objects and
will not request acceleration of such Registration Statement without prior
notice to Legal Counsel.

h. The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, or (iv) such information has
been made generally available to the public other than by disclosure in
violation of this or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning any Investor is sought
in or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to such Investor prior to making such disclosure, and
allow such Investor, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

 

7



--------------------------------------------------------------------------------

i. The Company shall use its reasonable best efforts to cause all the
Registrable Securities covered by each Registration Statement to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, and, to arrange
for at least two market makers to register with the Financial Industry
Regulatory Authority, Inc. (“FINRA”) as such with respect to such Registrable
Securities.

j. The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the initial Registration Statement.

k. The Company shall cooperate with each Investor that holds Registrable
Securities being offered and the managing underwriter or underwriters with
respect to an applicable Registration Statement, if any, to facilitate the
timely (i) preparation and delivery of certificates (not bearing any restrictive
legends) representing Registrable Securities to be offered pursuant to such
Registration Statement, and enable such certificates to be registered in such
names and in such denominations or amounts, as the case may be, or
(ii) crediting of the Registrable Securities to be offered pursuant to a
Registration Statement to the applicable account (or accounts) with The
Depository Trust Company through its Deposit/Withdrawal At Custodian (DWAC)
system, in any such case as such Investor or the managing underwriter or
underwriters, if any, may reasonably request. Within three (3) business days
after a Registration Statement which includes Registrable Securities becomes
effective, the Company shall deliver, and shall cause legal counsel selected by
the Company to deliver, to the transfer agent for the Registrable Securities
(with copies to each Investor) an appropriate instruction and an opinion of such
counsel in the form required by the transfer agent in order to issue the
Registrable Securities free of restrictive legends.

l. At the reasonable request of an Investor, the Company shall prepare and file
with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and any prospectus used in connection
with the Registration Statement as may be necessary in order to change the plan
of distribution set forth in such Registration Statement.

m. The Company shall not, and shall not agree to, allow the holders of any
securities of the Company to include any of their securities (other than
Registrable Securities) in any Registration Statement filed pursuant to
Section 2(a) or Section 3(b) hereof or any amendment or supplement thereto under
Section 3(b) hereof without the consent of Investors holding a
majority-in-interest of the then outstanding Registrable Securities. In
addition, the Company shall not include any securities for its own account or
the account of others in any Registration Statement filed pursuant to
Section 2(a) or Section 3(b) hereof or any amendment or supplement thereto filed
pursuant to Section 3(b) hereof without the consent of Investors holding a
majority-in-interest of the then outstanding Registrable Securities.

n. Reserved.

o. The Company shall comply with all applicable laws related to a Registration
Statement and offering and sale of securities and all applicable rules and
regulations of governmental authorities in connection therewith (including the
Securities Act and the Exchange Act and the rules and regulations promulgated by
the SEC).

p. If required by the FINRA Corporate Financing Department, the Company shall
promptly effect a filing with FINRA pursuant to FINRA Rule 5110 (or successor
thereto) with respect to the public offering contemplated by resales of
securities under the Registration Statement (an “Issuer Filing”), and pay the
filing fee required by such Issuer Filing. The Company shall use its reasonable
best efforts to pursue the Issuer Filing until FINRA issues a letter confirming
that it does not object to the terms of the offering

 

8



--------------------------------------------------------------------------------

contemplated by the Registration Statement.

q. If at any time the SEC advises the Company in writing that the offering of
some or all of the Registrable Securities in a Registration Statement is not
eligible to be made on a delayed or continuous basis under the provisions of
Rule 415 under the Securities Act, the Company shall use its reasonable best
efforts to persuade the SEC that the offering contemplated by a Registration
Statement is a bona fide secondary offering and not an offering “by or on behalf
of the issuer” as defined in Rule 415 and that none of the Investors is an
“underwriter.” The Investors shall have the right to participate or have their
respective counsel participate in any meetings or discussions with the SEC
regarding the SEC’s position and to comment or have their respective counsel
comment on any written submission made to the SEC with respect thereto. No such
written submission shall be made to the SEC to which any Investor’s counsel
reasonably objects. In the event that, despite the Company’s reasonable best
efforts and compliance with the terms of this Section 3(q), the SEC refuses to
alter its position, the Company shall remove from the Registration Statement
such portion of the Registrable Securities as the SEC requires in writing be
removed therefrom. Any such cut-back imposed by the SEC as contemplated by this
Section 3(q) shall be imposed on a pro rata basis (based upon the Registrable
Securities held by each of the Investors).

r. Notwithstanding anything to the contrary in Section 3(e), at any time after
the effective date of the applicable Registration Statement, the Company may
delay the disclosure of material non-public information concerning the Company
the disclosure of which at the time is not, in the good faith opinion of the
Board of Directors of the Company and its counsel, in the best interest of the
Company and not, in the opinion of counsel to the Company, otherwise required (a
“Grace Period”); provided, that the Company shall (i) promptly notify the
Investors in writing of the existence of material non-public information giving
rise to a Grace Period (provided that in each notice the Company shall not
disclose the content of such material non-public information to any Investor
unless otherwise requested in writing by such Investor) and the date on which
the Grace Period will begin, and (ii) as soon as such date may be determined,
promptly notify the Investors in writing of the date on which the Grace Period
ends; and, provided, further, that (A) no Grace Period shall exceed forty-five
(45) consecutive days, (B) during any three hundred sixty five (365) day period,
such Grace Periods shall not exceed an aggregate of seventy-five (75) days, and
(C) the first day of any Grace Period must be at least ten (10) business days
after the last day of any prior Grace Period (each Grace Period that satisfies
all of the requirements of this Section 3(r) being referred to as an “Allowable
Grace Period”). For purposes of determining the length of a Grace Period above,
the Grace Period shall begin on and include the date the Investors receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Investors receive the notice referred to in clause (ii) and the date
referred to in such notice. The provisions of Section 3(e) hereof shall not be
applicable during the period of any Allowable Grace Period, Failure Payments (as
defined in the Warrants) shall not accrue on any day during an Allowable Grace
Period, and the unavailability of a Registration Statement for resales of the
Registrable Securities on any day during an Allowable Grace Period shall not
constitute a “Registration Failure” (as defined in the Warrants). Upon
expiration of the Grace Period, the Company shall again be bound by the first
sentence of Section 3(e) with respect to the information giving rise thereto
unless such material non-public information is no longer applicable.

4. OBLIGATIONS OF THE INVESTOR. In connection with the registration of the
Registrable Securities, each Investor shall have the following obligations:

a. It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of an Investor that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such

 

9



--------------------------------------------------------------------------------

registration as the Company may reasonably request. At least five (5) business
days prior to the first anticipated filing date of a Registration Statement, the
Company shall notify each Investor of the information the Company requires from
such Investor. Any such information shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein not misleading. An Investor must
provide such information to the Company at least two (2) business days prior to
the first anticipated filing date of such Registration Statement if such
Investor elects to have any Registrable Securities included in the Registration
Statement.

b. Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of the Investor’s Registrable Securities from
such Registration Statement.

c. In the event of an underwritten offering pursuant to Section 2(b) in which
any Registrable Securities of any Investor are to be included, such Investor
agrees to enter into and perform the Investor’s obligations under an
underwriting agreement, in usual and customary form, including customary
indemnification and contribution obligations (as applicable to selling security
holders generally), with the managing underwriter of such offering and take such
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Investor Registrable Securities.

d. Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(e) or 3(f), such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(e) or 3(f).

e. Each Investor agrees that it will promptly notify the Company of any material
changes in the information set forth in a Registration Statement furnished by or
regarding such Investor, other than changes in the number of shares beneficially
owned.

5. REGISTRATION FAILURE. In the event of a Registration Failure (as defined in
the Warrants), the Investors shall be entitled to Failure Payments (as defined
in the Warrants) and such other rights as set forth in the Warrants.

6. EXPENSES OF REGISTRATION. All reasonable expenses, other than underwriting
discounts and commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualification fees, printers and accounting fees, and
the fees and disbursements of counsel for the Company shall be borne by the
Company. The Company shall also reimburse the Investors for the reasonable fees
and disbursements of Legal Counsel in the aggregate amount up to $25,000 per
registration in connection with registrations pursuant to Section 2 or 3 of this
Agreement.

7. INDEMNIFICATION. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:

a. The Company will indemnify, hold harmless and defend (i) each Investor,
(ii) the directors, officers, partners, managers, members, employees and agents
of each Investor, and each Person who controls any Investor within the meaning
of the Securities Act or the Exchange Act, if any, (iii) any underwriter (as
defined in the Securities Act) for each Investor in connection with an
underwritten offering pursuant to Section 2(b) hereof, and (iv) the directors,
officers, partners and employees of, and each Person who

 

10



--------------------------------------------------------------------------------

controls, any such underwriter within the meaning of the Securities Act or the
Exchange Act, if any (each, an “Indemnified Person”), against any joint or
several losses, claims, damages, liabilities or expenses (collectively, together
with actions, proceedings or inquiries by any regulatory or self-regulatory
organization, whether commenced or threatened, in respect thereof, “Claims”) to
which any of them may become subject insofar as such Claims arise out of or are
based upon: (i) any untrue statement or alleged untrue statement of a material
fact in any Registration Statement, or any amendment as supplement thereto, or
any filing made under state securities laws as required hereby, or the omission
or alleged omission to state therein a material fact required to be stated or
necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
Prospectus, or any amendment or supplement thereto, or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in the light of the circumstances under which the statements
therein were made, not misleading; or (iii) any violation or alleged violation
by the Company of the Securities Act, the Exchange Act, any other law, including
any state securities law, or any rule or regulation thereunder relating to the
offer or sale of the Registrable Securities (the matters in the foregoing
clauses (i) through (iii) being, collectively, “Violations”). The Company shall
reimburse the Indemnified Person, promptly as such expenses are incurred and are
due and payable, for any reasonable legal fees and other reasonable expenses
incurred by them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 7(a) shall not apply to a Claim arising out
of or based upon a Violation to the extent that such Violation occurs in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of any Indemnified Person expressly for use in
connection with the preparation of such Registration Statement or any such
amendment thereof or supplement thereto, or (B) to any amounts paid in
settlement of any Claim effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by any of the Investors pursuant to Section 10.

b. Promptly after receipt by an Indemnified Person under this Section 7 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if a Claim in respect thereof is to be made
against the Company under this Section 7, deliver to the Company a written
notice of the commencement thereof, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Indemnified Person, as the case may be;

provided, however, that an Indemnified Person shall have the right to retain its
own counsel with the reasonable fees and expenses to be paid by the Company, if,
in the reasonable opinion of counsel for such Indemnified Person, the
representation by such counsel of the Indemnified Person and the Company would
be inappropriate due to actual or potential differing interests between such
Indemnified Person and any other party represented by such counsel in such
proceeding. The Company shall pay for only one separate legal counsel for the
Indemnified Persons, and such legal counsel shall be selected by the Investors.
The failure to deliver written notice to the Company within a reasonable time of
the commencement of any such action shall not relieve the Company of any
liability to the Indemnified Person under this Section 7, except to the extent
that the Company is actually prejudiced in its ability to defend such action,
and shall not relieve the Company of any liability to the Indemnified Person
otherwise than pursuant to this Section 7. The Company shall not, without the
prior written consent of the Indemnified Persons, consent to entry of any
judgment or enter into any settlement or other compromise with respect to any
Claim in respect of which indemnification or contribution may be or has been
sought hereunder (whether or not any such Indemnified Party is an actual or
potential party to such action or claim) which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to the
Indemnified Persons of a full release from all liability with respect to such
Claim or which

 

11



--------------------------------------------------------------------------------

includes any admission as to fault or culpability on the part of any Indemnified
Person. The indemnification required by this Section 7 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as any expense, loss, damage or liability is incurred.

c. Each Investor will indemnify, hold harmless and defend (i) the Company, and
(ii) the directors, officers, partners, managers, members, employees or agents
of the Company, if any (each, a “Company Indemnified Person”), against any
Claims to which any of them may become subject insofar as such Claims arise out
of or are based upon any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any other law, including any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities, which occurs due to the inclusion by the Company in a
Registration Statement of false or misleading information about an Investor,
where such information was furnished in writing to the Company by or on behalf
of such Investor expressly for the purpose of inclusion in such Registration
Statement. Notwithstanding anything herein to the contrary, the indemnity
agreement contained in this Section 7(c) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Investors, which consent shall not be unreasonably withheld or
delayed; and provided, further, however, that an Investor shall be liable under
this Section 7(c) for only that amount of a Claim as does not exceed the net
amount of proceeds received by such Investor as a result of the sale of
Registrable Securities pursuant to such Registration Statement.

d. Promptly after receipt by a Company Indemnified Person under this Section 7
of notice of the commencement of any action (including any governmental action),
such Company Indemnified Person shall, if a Claim in respect thereof is to be
made against any Investor under this Section 7, deliver to such Investor a
written notice of the commencement thereof, and such Investor shall have the
right to participate in, and, to the extent such Investor so desires, to assume
control of the defense thereof with counsel mutually satisfactory to such
Investor and such Company Indemnified Person.

8. CONTRIBUTION. If for any reason the indemnification provided for in
Section 7(a) or 7(c) (as applicable) is unavailable to an Indemnified Person or
Company Indemnified Person (as applicable) or insufficient to hold it harmless,
other than as expressly specified therein, then the indemnifying party shall
contribute to the amount paid or payable by the Indemnified Person or Company
Indemnified Person (as applicable) as a result of the Claim in such proportion
as is appropriate to reflect the relative fault of the Indemnified Person or
Company Indemnified Person (as applicable) and the indemnifying party (provided
that the relative fault of any Company Indemnified Person shall be deemed to
include the fault of all other Company Indemnified Persons), as well as any
other relevant equitable considerations. No Person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any Person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of an Investor
be greater in amount than the net amount of proceeds received by such Investor
as a result of the sale of Registrable Securities giving rise to such
contribution obligation pursuant to the applicable Registration Statement (net
of the aggregate amount of any damages or other amounts such Investor has
otherwise been required to pay (pursuant to Section 7(c) or otherwise) by reason
of such Investor’s untrue or alleged untrue statement or omission or alleged
omission).

9. REPORTS UNDER THE 1934 ACT. With a view to making available to the Investors
the benefits of Rule 144 promulgated under the Securities Act or any other
similar rule or regulation of the SEC that may at any time permit the Investors
to sell securities of the Company to the public without registration, the
Company agrees to:

a. make and keep public information available, as those terms are understood and
defined in Rule 144;

 

12



--------------------------------------------------------------------------------

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the Exchange Act so long as the Company remains subject to
such requirements and the filing of such reports and other documents is required
for the applicable provisions of Rule 144; and

c. so long as any of the Investors owns Registrable Securities, promptly upon
request, furnish to such Investor (i) a written statement by the Company that it
has complied with the reporting requirements of the Exchange Act as required for
applicable provisions of Rule 144, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company and (iii) such other information as may be reasonably requested to
permit such Investor to sell such Registrable Securities pursuant to Rule 144
without registration.

10. ASSIGNMENT OF REGISTRATION RIGHTS. The rights under this Agreement shall be
automatically assignable by each Investor to any transferee of all or any
portion of the Registrable Securities if: (i) such Investor agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment, (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned, and (iii) at or before
the time the Company receives the written notice contemplated in clause (ii) of
this sentence, the transferee or assignee agrees in writing with the Company to
be bound by all of the provisions contained herein as applicable to the
Investors. In the event that the Company receives written notice from an
Investor that it has transferred all or any portion of its Registrable
Securities pursuant to this Section, the Company shall have up to ten (10) days
to file any amendments or supplements necessary to keep a Registration Statement
current and effective pursuant to Rule 415, and the commencement date of any
Event of Failure (as defined in the Warrants) or Event of Default (as defined in
the Warrants) under the Warrants caused thereby will be extended by ten
(10) days. Each Investor shall at all times comply with the restrictions on
transfer set forth in Section 8 of the Warrant (to the extent applicable to such
Investor), which provisions are hereby incorporated by reference and made a part
hereof.

11. AMENDMENT OF REGISTRATION RIGHTS. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company and the holders of a majority in interest of
then-outstanding Registrable Securities. Any amendment or waiver effected in
accordance with this Section 11 shall be binding upon each of the Investors and
the Company.

12. MISCELLANEOUS.

a. A Person is deemed to hold, and be a holder of, shares of Common Stock or
other Registrable Securities whenever such Person owns of record or beneficially
through a “street name” holder such shares of Common Stock or other Registrable
Securities (or the Warrants or other securities upon exercise, conversion or
exchange of which such Registrable Securities are directly or indirectly
issuable, without giving effect to any limitations on exercise, conversion or
exchange of the Warrants or other securities), and solely for purposes hereof,
Registrable Securities shall be deemed outstanding to the extent they are
directly or indirectly issuable upon exercise, conversion or exchange of the
Warrants or other outstanding securities, Registrable Securities, without giving
effect to any limits on exercise, conversion or exchange of the Warrants or
other securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the registered owner of such Registrable Securities (or
the Warrants or other securities upon exercise, conversion or exchange of which
such Registrable Securities are directly or indirectly issuable).

 

13



--------------------------------------------------------------------------------

b. Any notices required or permitted to be given under the terms hereof shall be
sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by electronic mail and shall be effective five days after being placed in the
mail, if mailed by regular United States mail, or upon receipt, if delivered
personally or by courier (including a recognized overnight delivery service) or
by electronic mail, in each case addressed to a party. The addresses for such
communications shall be:

If to the Company:

Endologix, Inc.

2 Musick

Irvine, CA 92618

E-mail: jtejedor@endologix.com

Attn: Vaseem Mahboob, CFO

Attn: James Tejedor, Treasury Manager

With copy to:

DLA Piper LLP (US)

4365 Executive Drive, Suite 1100

San Diego, CA 92101

E-mail: michael.kagnoff@dlapiper.com

Attn: Michael Kagnoff

If to an Investor:

c/o Deerfield Mgmt, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Fax: (212) 599-1248

Email:

Attn: David J. Clark, Esq.

With a copy to:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, NY 10022

Fax: (212) 940-8776

Email: mark.fisher@kattenlaw.com and mark.wood@kattenlaw.com

Attn: Mark I. Fisher, Esq.

         Mark D. Wood, Esq.

Each party shall provide notice to the other party of any change in address.

c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

d. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that

 

14



--------------------------------------------------------------------------------

all legal proceedings concerning the interpretations, enforcement and defense of
the transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, borough of Manhattan. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The parties hereby waive all rights to a trial by jury.
If either party shall commence an action or proceeding to enforce any provision
of this Agreement, then the prevailing party in such action or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

e. This Agreement and the Warrants constitute the entire agreement among the
parties hereto with respect to the subject matter hereof. This Agreement and the
Warrants (including all schedules and exhibits thereto) supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.

f. Subject to the requirements of Section 10 hereof, this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties hereto, and the provisions of Sections 7 and 8 hereof shall inure to the
benefit of, and be enforceable by, each Indemnified Person and Company
Indemnified Person (as applicable).

g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

h. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by electronic transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other parties may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

j. The Company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to the Investors by vitiating the intent and purpose
of the transactions contemplated hereby. Accordingly, the Company acknowledges
that the remedy at law for breach of its obligations hereunder will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of any of the provisions hereunder, that the Investors shall be
entitled, in addition to all other available remedies in law or in equity, to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, without
the necessity of showing economic loss and without any bond or other security
being required.

 

15



--------------------------------------------------------------------------------

k. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

l. In the event that any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any provision hereof which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision hereof.

m. In the event an Investor shall sell or otherwise transfer any of such
holder’s Registrable Securities, each transferee shall be allocated a pro rata
portion of the number of Registrable Securities included in a Registration
Statement for such transferor.

n. There shall be no oral modifications or amendments to this Agreement. This
Agreement may be modified or amended only in writing.

o. The Company shall not grant any Person any registration rights with respect
to shares of Common Stock or any other securities of the Company other than
registration rights that will not adversely affect the rights of the Investors
hereunder (including by limiting in any way the number of Registrable Securities
that could be included in any Registration Statement pursuant to Rule 415) and
shall not otherwise enter into any agreement that is inconsistent with the
rights granted to the Investors hereunder.

p. The obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

q. Unless the context otherwise requires, (i) all references to Sections,
Schedules or Exhibits are to Sections, Schedules or Exhibits contained in or
attached to this Agreement, (ii) words in the singular or plural include the
singular and plural, and pronouns stated in either the masculine, the feminine
or neuter gender shall include the masculine, feminine and neuter, and (ii) the
use of the word “including” in this Agreement shall be by way of example rather
than limitation.

[Remainder of page left intentionally blank]

[Signature page follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Amended and Restated Registration Rights Agreement to be duly executed as of the
date first written above.

 

COMPANY: ENDOLOGIX, INC., a Delaware corporation By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Amended and Restated Registration Rights Agreement to be duly executed as of the
date first written above.

 

INVESTORS: DEERFIELD PRIVATE DESIGN FUND IV, L.P. By: Deerfield Mgmt IV, L.P.,
General Partner By: J.E. Flynn Capital IV, LLC, General Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory DEERFIELD PRIVATE DESIGN
FUND III, L.P. By: Deerfield Mgmt III, L.P., General Partner By: J.E. Flynn
Capital III, LLC, General Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory DEERFIELD PARTNERS, L.P.
By: Deerfield Mgmt, L.P., General Partner By: J.E. Flynn Capital, LLC, General
Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory

 

18